Citation Nr: 0636702	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for memory loss.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD), dysthymic disorder, and anxiety disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
memory loss.  In March 2004, service connection was denied 
for an acquired psychiatric disorder to include PTSD, 
dysthymic disorder, and anxiety disorder.  In May 2005, the 
Board remanded the instant claims for further development.  
In September 2005, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a sleep disorder.  

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record and associated with 
the claim folder.  

The Board notes that the RO has characterized the issue of 
service connection for a sleep disorder as a new and material 
evidence claim.  The RO indicated that the January 2003 
rating decision which denied service connection for memory 
loss was used to characterize the sleeping disorder.  
However, the veteran was never notified in that rating 
decision of a denial for sleeping disorder and therefore, 
that issue is being decided de novo.  

In May 2005, the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for memory loss.  The claim was then remanded for further 
development and is now being decided de novo.  

The veteran filed a claim in January 2005 for chronic 
alcoholism, secondary to anxiety and a sleep disorder.  This 
issue is not inextricably intertwined with any issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App 180 (1991).  
Therefore, it is referred to the RO for whatever development 
is deemed necessary.  

The veteran submitted additional evidence in support of his 
claims in June 2006.  This evidence was cumulative of 
evidence already on file or it was not relevant to the issues 
on appeal.  Therefore, the Board finds that the veteran is 
not prejudiced by an adjudication of his claims at this 
juncture. 


FINDINGS OF FACT

1.  There is no competent medical evidence linking a 
disability manifested by memory loss to service.

2.  There is no competent medical evidence of record showing 
that the veteran has a psychiatric disorder, including PTSD, 
dysthymia, an anxiety disorder, which is related to his 
active service.  

3.  The veteran's current back disability has been related to 
the complaints he had in service.  

4.  There is no competent medical evidence showing that the 
veteran has a current sleep disorder which is related to 
service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by memory loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A psychiatric disability, including PTSD, dysthymia 
disorder and anxiety disorder, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).  

3.  A low back disorder was incurred in service.  .  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).  

4.  A chronic sleep disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303,  3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in October 2002, 
November 2003, February 2005 and June 2005 which asked him to 
submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
duty to assist, the letters informed the appellant what 
evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for service connection claims.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the appeal of the claims for service connection, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, and was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing and 
testified before a hearing officer at the RO in 
November 2005, and again at a Travel Board hearing before the 
undersigned VLJ, in July 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran asserts, in essence, that service connection is 
warranted for memory loss, an acquired psychiatric disorder 
to include PTSD, dysthymia, and anxiety disorder, sleep 
disorder and back disorder, as a result of his active 
service.  The veteran claims that he was harassed by his 
superiors in service and that this affected his memory, and 
resulted in his acquired psychiatric disorder and sleep 
disorder.  Further, he maintains that he was never told that 
he had a lordotic spine in service, and that his complaints 
in service were the aggravation of the lordotic spine.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

a.  Memory loss

As for the veteran's claim for service connection for memory 
loss, there is no competent medical evidence that the veteran 
has memory loss that can be attributed to service.  

Service medical records showed no findings, treatment, or 
diagnosis of memory loss in service.  Since service, a 
September 1995 VA psychiatric examination showed the veteran 
had difficulty with immediate recall for both immediate and 
remote events.  In April 2003, another VA examiner evaluating 
the veteran found his immediate, recent, and remote memory 
intact.  Furthermore, the veteran testified at his Travel 
Board hearing in July 2006, that he was first diagnosed with 
memory loss in 1975, five years after service discharge.  He 
related that he had long term memory loss, that he was not 
currently being treated for memory loss, and that he did not 
know if he had ever been treated for memory loss.  

Unfortunately there is no medical evidence of record 
diagnosing a memory loss in service.  Although there is one 
finding of difficulty with his memory in 1995, there is no 
medical evidence linking difficulty with memory or memory 
loss to an event in service or to the veteran's active 
service.  The only linkage of any memory loss with the 
veteran's service is the veteran's statements of such.  It is 
well established that laypersons cannot provide competent 
evidence when an expert opinion is required, as is the case 
with establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based on the foregoing, and the lack of any medical findings 
relating any present memory loss to the veteran's active 
service, service connection for memory loss is not warranted.  

b.  acquired psychiatric disorder

The veteran claims he has an acquired psychiatric disorder to 
include PTSD, dysthymia, and anxiety disorder as a result of 
service.  The veteran asserts that he was yelled at in 
service, treated poorly, and as a result of the stress, and 
anxiety, he developed an acquired psychiatric disorder.   

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not contended that the veteran served in combat.  The 
case turns, rather, on whether the veteran has PTSD and 
whether there are credible stressors that occurred that can 
be linked to the diagnosis of PTSD.  In this case, neither 
the diagnosis of PTSD nor the credible stressors linked to a 
diagnosis of PTSD are shown.  Service medical records show no 
findings, treatment, or diagnosis of PTSD or any acquired 
psychiatric disorder.  The veteran claims, and has testified 
at both his 2005 RO and 2006 Travel Board hearings, that his 
psychiatric disorder occurred as a result of the stress he 
underwent when he was yelled at and mistreated in the 
Marines.  A February 2004 VA psychiatric examination opinion 
revealed a diagnosis of anxiety disorder, but no evidence to 
support a diagnosis of PTSD.  The examiner stated that he 
found no evidence for a stressor, and no evidence of 
frequent, recurring memories of recollections of a particular 
stressor.  

Absent competent evidence of the current presence of the 
claimed disability, a basis upon which to establish service 
connection for that disability has not been shown.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Lacking a diagnosis 
with credible stressors for PTSD, there is no basis for a 
grant of service connection for PTSD.  Therefore, service 
connection for PTSD is not warranted.  

As for an acquired psychiatric disorder to include dysthymia 
and/or anxiety, it is important to note that the veteran has 
been diagnosed with varying psychiatric diagnoses.  He has 
also been diagnosed with antisocial personality disorder, 
which is not a disability for VA purposes.  See 38 C.F.R. 
§ 3.303(c).  Unfortunately, as to the varying diagnoses 
related psychiatrically to the veteran, there were no 
findings, treatment, or diagnosis of an acquired psychiatric 
disorder in service.  Since service, the veteran has been 
treated on numerous occasions for psychiatric conditions, to 
include anxiety disorder, depression, and an adjustment 
disorder.  However, most of the veteran's treatment was 
related to treatment for substance abuse and related to his 
personality disorder.  Additionally, there is no competent 
medical evidence of record which links an acquired 
psychiatric disorder with an event in service or with his 
active duty service.  Although the veteran's ex-wife 
submitted an affidavit in October 2003, on behalf of the 
veteran's claim, her statement related in a vague manner that 
she was an eyewitness to the treatment of abuse and 
humiliation that the veteran was subjected to in service, but 
she dos not indicate that she is a medical professional, with 
the expertise to diagnose and establish etiology of medical 
conditions.  Furthermore, there is no other statement linking 
the veteran's acquired psychiatric condition, regardless of 
diagnosis, to service, except for the veteran's own 
statements of such.  He too, is not a medical professional 
competent to provide an expert opinion needed to establish 
the etiology or diagnosis of a medical condition.  See 
Espiritu.  

Based on the foregoing, service connection for an acquired 
psychiatric disorder, to include PTSD, dysthymia, and anxiety 
is not warranted.  




c.  sleep disorder

The veteran asserts that service connection is warranted for 
a sleep disorder based upon service incurrence.  He maintains 
that after he underwent abuse and humiliation in service for 
enuresis while in boot camp, his superiors required him to be 
awaken every two hours at night, required him to do extra 
guard duty at night, and ridiculed him, all in an attempt to 
stop him from bedwetting.  As a result, he claims that he 
developed a sleeping disorder from which he suffers to date.  

A review of the veteran's service medical records shows on 
the veteran's February 1968 enlistment Report of Medical 
History, that he answered in the affirmative when asked if he 
ever had or have you now frequent trouble sleeping.  No 
medical explanation was made related to the veteran's 
history.  In November 1969, he was medically evaluated after 
the company sent him to the dispensary for acting peculiar.  
He was noted to be falling while walking, and falling asleep 
while sitting.  The diagnostic impression was intoxication, 
probably to alcohol.   On separation examination in May 1970, 
no other findings, treatment, or diagnosis related to a sleep 
disorder was noted.  

After service, intermittent complaints of falling or staying 
asleep, diagnosis of insomnia, and a history provided by the 
veteran of insomnia in service have been made.  The veteran's 
testimony at travel Board hearing in July 2006 relates 
insomnia to being awakened in service every two hours nightly 
because of enuresis.  The veteran maintains that his constant 
awakening developed into a sleeping disorder.  Again, as 
stated before, there is no competent medical linkage of the 
present disorder (insomnia) to service and as such, service 
connection for a sleep disorder is not warranted.  

d. back disorder

The veteran maintains that he has a low back disorder that is 
related to service.  He asserts that he has a lordotic spine 
on entrance to service, that he was never informed about.  He 
states that he had no problems with his back prior to 
service, but after entrance, he began to have low back 
trouble.  Presently, he still has a back disorder, which has 
now been diagnosed as radiculopathy.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In 
determining whether there is clear and unmistakable evidence 
to rebut the presumption of soundness, all evidence of record 
must be considered, including post service medical opinions.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. 
West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006). Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

It was noted on the entrance examination that the veteran had 
lordosis of the spine.  He was accepted for active duty 
service.  In September 1968, the veteran was seen with 
complaints of low back pain.  The examiner documented a 
lordotic spine.  In November 1968, the veteran was seen with 
complaints of locally radiating back pain.  In December 1968, 
the veteran again complained of low back pain.  He stated 
that he was unable to bend over or straighten up properly.  
It was noted that he had past kidney problems.  The 
diagnostic impression was muscle pain.  In February 1969, the 
veteran complained of back pain after participating in 
physical training.  The diagnostic impression was muscle 
strain, slight lumbar lordosis.   Discharge examination upon 
separation from service in May 1970, showed the spine to be 
normal.  

After service, the veteran was hospitalized from September to 
October 1988.  He complained of injury to his back while 
doing a martial arts kick.  In November 1988, he was 
hospitalized after pushing a car with no power steering with 
two pregnant women inside.  The diagnosis was right sided low 
back pain with radiation to the right lower leg, sciatica.  
Further, in December 1992, a CT of the lumbar spine was 
performed and a bulging of an intervertebral disc was noted 
on L5-S1, toward the right side.  

In February 2004, the veteran underwent a VA examination.  
The examiner diagnosed right-sided lumbar radiculopathy.  The 
examiner stated that based on examination it was probable 
that his symptoms at the time of his military duties could 
have been from a previous herniated disc causing urination 
problems since his urological examinations were normal at 
that time.  

The VA examiner's opinion tends to link the veteran's current 
disc disease to service.  The examiner based his opinion on 
review of the claims file, including the veteran's service 
medical records.  The service medical records are consistent 
with the VA physician's rationale for his opinion.  In this 
regard, the records show that the veteran complained of 
radiating back pain and urinary problems.  Given that there 
are no medical reports which contradicts the VA physician's 
finding indicating that the veteran's current back disorder 
began in service, the Board finds that the evidence supports 
the claim of service connection for disc disease of the back.

The Board notes that the veteran entered service with a 
congenital disability.  The record, however, shows that the 
impairment of the back consists of a noncongenital 


defect which has be related to service.  Thus, as stated 
above, the Board finds that service connection is warranted 
for the noncongenital back disability.


ORDER

Service connection for memory loss is denied.  

Service connection for an acquired psychiatric disorder to 
include PTSD, dysthymia, and anxiety disorder is denied.  

Service connection for a back disorder is granted.  

Service connection for sleep disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


